                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CASE NO. 3:20-CR-435-FDW-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 IZZAT FREITEKH (1), and TARIK                        )
 FREITEKH, a/k/a TAREQ FREITEKH (2),                  )
                                                      )
                Defendants.                           )
                                                      )

         THIS MATTER IS BEFORE THE COURT to address scheduling concerns as to the

following filings: the “Government’s Motion And Brief Requesting Hearing On Status Of

Counsel” (Document No. 37) filed August 23, 2021; the Government’s “Motion For Peremptory

Setting” (Document No. 38) filed August 24, 2021; and Attorney Chris Fialko’s “Motion To

Withdraw” (Document No. 46) filed August 30, 2021. The undersigned has consulted with the

presiding district judge in this matter and observes that the resolution of these matters would

benefit from coordination, that the Court would benefit from a hearing at which counsel would be

heard on the various issues, and that a September 13, 2021 trial seems unlikely at this point. With

all this in mind, the presiding district judge, the Honorable Frank D. Whitney, will hold a hearing

to address these matters on September 13, 2021 at a time to be noticed by the Clerk.

         IT IS, THEREFORE, ORDERED that a hearing shall be held before the Honorable

Frank D. Whitney on September 13, 2021 at a time to be noticed by the Clerk to address the

aforementioned motions.




      Case 3:20-cr-00435-FDW-DCK Document 50 Filed 09/01/21 Page 1 of 2
        IT IS FURTHER ORDERED that any additional pleadings related to the timing of the

trial in this matter be filed as soon as possible. In the alternative, the parties may be heard by Judge

Whitney on that subject at the hearing on September 13, 2021.

        SO ORDERED.

                                              Signed: September 1, 2021




                                                   2
      Case 3:20-cr-00435-FDW-DCK Document 50 Filed 09/01/21 Page 2 of 2
